 


 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of November
_10_, 2009 among Decor Products International, Inc., a Florida corporation, with
headquarters located at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan,
Guangdong Province, China (the “Company”), and Mr. Zhuang, Jinghua and Ms. Shi,
Quanling (the “Buyers”), and Greentree Tree Financial Group, Inc., as Escrow
Agent hereunder (the “Escrow Agent”).
 
 
BACKGROUND
 
WHEREAS, the Company and the Buyers have entered into a subsidiary loan
agreement (the “Subsidiary Loan Agreement”), dated as of the date hereof,
pursuant to which the Company has offered warrants to the Buyers as an
inducement to loaning money to its wholly owned subsidiary  (the “Warrants”) to
the Buyers.  The Subsidiary Loan Agreement provides that the Buyers shall
deposit the purchase amount in segregated escrow account(s) to be held by Escrow
Agent in order to effectuate a disbursement to the Company at closings to be
held as set forth in the Subsidiary Loan Agreement (each, a
“Closing”).   Furthermore, the Company and its wholly owned subsidiary CHDITN
Paper Co. Ltd. (the “Sub”) a corporation organized under the laws of the
People’s Republic of China have executed a Promissory Note of even date herewith
whereby the Company has borrowed the sum of $990,000 from the Sub to be used to
pay off existing debts in the Company as set forth below.
 
WHEREAS, the Company intends to issue Warrants (the “Offering”).
 
WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds
deposited with it in accordance with the terms of this Agreement.
 
WHEREAS, in order to establish the escrow of funds and to effect the provisions
of the Subsidiary Loan Agreement, the parties hereto have entered into this
Agreement.
 
NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:
 
1. Definitions.  The following terms shall have the following meanings when used
herein:
 
a. “Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
this Agreement.
 
b. “Joint Written Direction” shall mean a written direction executed by the
Buyers and the Company directing Escrow Agent to disburse all or a portion of
the Escrow Funds or to take or refrain from taking any action pursuant to this
Agreement.
 
c. “Escrow Period” shall begin with the commencement of the Offering and shall
terminate upon the earlier to occur of the following dates:
 
(i) The date upon which Escrow Agent confirms that it has received in the Escrow
Account(s) all of the proceeds of the Subsidiary Loan Agreement;
 
(ii) The date upon which a determination is made by the Company and the Buyers
to terminate the Offering prior to the issuance of all the Warrants.
 
During the Escrow Period, the Company and the Buyers are aware that they are not
entitled to any funds received into escrow and no amounts deposited in the
Escrow Account(s) shall become the property of the Company or the Buyers or any
other entity, or be subject to the debts of the Company or the Buyers or any
other entity.
 
2. Appointment of and Acceptance by Escrow Agent.  The Buyers and the Company
hereby appoint Escrow Agent to serve as Escrow Agent hereunder.  Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds in accordance with this Agreement.
 
a. The Company hereby acknowledges that the Escrow Agent is counsel to the
Buyers in connection with the transactions contemplated and referred herein. The
Company agrees that in the event of any dispute arising in connection with this
Escrow Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein, the Escrow Agent shall be permitted to
continue to represent the Buyers and the Company will not seek to disqualify
such counsel.
 
3. Creation of Escrow Accounts.  On or prior to the date of the commencement of
the Offering, the parties shall establish escrow accounts with the Escrow Agent,
which escrow accounts shall be entitled as described below.  The Buyers will
wire funds to any of the accounts of the Escrow Agent as follows:
 
1. US$ Account
 
Bank:
Wachovia Bank
Routing #:
063000021
Account #:
2000028158097
SWIFT #:
 
Name on Account:
Greentree Financial Group, Inc. as Escrow Agent
Name on Sub-Account:
– Decor Products International, Inc. Escrow account



 
2. RMB Account
Bank:
China Merchants Bank Guangzhou Branch
Account #:
4100 6220 2463 6666
SWIFT #:
 
Name on Account:
Chen, Li



 
3. RMB Account
Beneficiary:
Societe Generale (China Limited) Guangzhou Branch
Beneficiary bank:
ICBC Guangzhou Nanfang Sub-branch
RMB Account 2#:
3602041709000763328
Message:
66016083



 
4. Deposits into the Escrow Accounts.  The Buyers agree that it shall promptly
deliver funds for the payment of the Subsidiary Loan Agreement to Escrow Agent
for deposit in the Escrow Accounts.
 
5. Disbursements from the Escrow Account(s).
 
a. The Escrow Agent will continue to hold the Escrow Funds until: (a) the Buyers
and (b) the Company execute a Joint Written Direction directing the Escrow Agent
to disburse the Escrow Funds pursuant to Joint Written Direction signed by the
Company and the Buyers.  In disbursing such funds, Escrow Agent is authorized to
rely upon such Joint Written Direction from the Company and the Buyers and may
accept any signatory from the Company listed on the signature page to this
Agreement and any signature from the Buyers that the Escrow Agent already has on
file. The parties acknowledge that the Transaction Documents (as defined in the
Subsidiary Loan Agreement), including specifically the Warrants shall be held in
escrow by the escrow agent and shall only be released to the Buyers simultaneous
with the release of the Escrow Funds.  In the event the Escrow Funds have not
been disbursed by November 30, 2009 the parties agree that the Escrow Funds
shall be returned to the Buyers and the Warrants, shares of Common Stock and all
Transaction Documents executed by the Company shall be returned to the
Company.  The portion of the Escrow Funds equal to $990,000 held in US$ Account
(defined above) shall be paid directly out of the escrow account of Greentree
Financial Group, Inc. to the individuals or entities set forth in Exhibit A, in
consideration of full settlement of the loans set forth in Exhibit A and in
exchange for a full release of the pledged collateral held pursuant
thereto.  Any additional net proceeds will be used for general working capital
purposes.
 
b. In the event Escrow Agent does not receive the amount of the Escrow Funds
from the Buyers, Escrow Agent shall notify the Company and the Buyers.  Upon
receipt of payment instructions from the Company, Escrow Agent shall refund to
the Buyers, without interest the amount received from the Buyers, without
deduction, penalty, or expense to the Buyers other than wire transfer fees.  The
purchase money returned to the Buyers shall be free and clear of any and all
claims of the Company, the Buyers or any of their creditors.
 
c. In no event will the Escrow Funds be released to the Company until the Escrow
Funds are received by Escrow Agent in collected funds. For purposes of this
Agreement, the term “collected funds” shall mean the Escrow Funds received by
Escrow Agent shall have cleared normal banking channels and are in the form of
cash.
 
6. Collection Procedure.  Escrow Agent is hereby authorized to deposit the
proceeds of each wire in the Escrow Account(s).
 
7. Suspension of Performance: Disbursement Into Court.  If at any time, there
shall exist any dispute between the Company and the Buyers with respect to
holding or disposition of any portion of the Escrow Funds or any other
obligations of Escrow Agent hereunder, or if at any time Escrow Agent is unable
to determine, to Escrow Agent’s sole satisfaction, the proper disposition of any
portion of the Escrow Funds or Escrow Agent’s proper actions with respect to its
obligations hereunder, or if the parties have not within thirty (30) days of the
furnishing by Escrow Agent of a notice of resignation pursuant to Section 9
hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent
may, in its sole discretion, take either or both of the following action:
 
a. suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor Escrow Agent shall be appointed (as the case may be);
provided however, Escrow Agent shall continue to invest the Escrow Funds in
accordance with Section 8 hereof; and/or
 
b. petition (by means of an interpleader action or any other appropriate method)
any court of competent jurisdiction in any venue convenient to Escrow Agent, for
instructions with respect to such dispute or uncertainty, and to the extent
required by law, pay into such court, for holding and disposition in accordance
with the instructions of such court, all funds held by it in the Escrow Funds,
after deduction and payment to Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by Escrow Agent in connection with performance of its duties and the
exercise of its rights hereunder.
 
c. Escrow Agent shall have no liability to the Company, the Buyers, or any
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Funds or any delay in with respect to
any other action required or requested of Escrow Agent.
 
8. Investment of Escrow Funds. Escrow Agent shall deposit the Escrow Funds into
a segregated escrow account(s) which shall be used solely in connection with
this transaction (the “Escrow Account”).
 
If Escrow Agent has not received a Joint Written Direction at any time that an
investment decision must be made, Escrow Agent shall maintain the Escrow Funds,
or such portion thereof, as to which no Joint Written Direction has been
received, in the Escrow Accounts.
 
9. Resignation and Removal of Escrow Agent.  Escrow Agent may resign from the
performance of its duties hereunder at any time by giving thirty (30) days’
prior written notice to the parties or may be removed, with or without cause, by
the parties, acting jointly, by furnishing a Joint Written Direction to Escrow
Agent, at any time by the giving of ten (10) days’ prior written notice to
Escrow Agent as provided herein below.  Upon any such notice of resignation or
removal, the representatives of the Buyers and the Company identified in
Sections 13a.(iv) and 13b.(iv), below, jointly shall appoint a successor Escrow
Agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
US$10,000,000.00.  Upon the acceptance in writing of any appointment of Escrow
Agent hereunder by a successor Escrow Agent, such successor Escrow Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Escrow Agent, and the retiring Escrow Agent shall be
discharged from its duties and obligations under this Escrow Agreement, but
shall not be discharged from any liability for actions taken as Escrow Agent
hereunder prior to such succession.  After any retiring Escrow Agent’s
resignation or removal, the provisions of this Escrow Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Escrow Agent under this Escrow Agreement.  The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor Escrow Agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.
 
10. Liability of Escrow Agent.
 
a. Escrow Agent shall have no liability or obligation with respect to the Escrow
Funds except for Escrow Agent’s willful misconduct or gross negligence.  Escrow
Agent’s sole responsibility shall be for the safekeeping, investment, and
disbursement of the Escrow Funds in accordance with the terms of this
Agreement.  Escrow Agent shall have no implied duties or obligations and shall
not be charged with knowledge or notice or any fact or circumstance not
specifically set forth herein.  Escrow Agent may rely upon any instrument, not
only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained herein, which Escrow Agent shall
in good faith believe to be genuine, to have been signed or presented by the
person or parties purporting to sign the same and conform to the provisions of
this Agreement.  In no event shall Escrow Agent be liable for incidental,
indirect, special, and consequential or punitive damages.  Escrow Agent shall
not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Funds, any account in which Escrow Funds are
deposited, this Agreement or the Purchase Agreement, or to appear in, prosecute
or defend any such legal action or proceeding.  Escrow Agent may consult legal
counsel selected by it in any event of any dispute or question as to
construction of any of the provisions hereof or of any other agreement or its
duties hereunder, or relating to any dispute involving any party hereto, and
shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the opinion or instructions of such
counsel.  The Company and the Buyers jointly and severally shall promptly pay,
upon demand, the reasonable fees and expenses of any such counsel.
 
b. Escrow Agent is hereby authorized, in its sole discretion, to comply with
orders issued or process entered by any court with respect to the Escrow Funds,
without determination by Escrow Agent of such court’s jurisdiction in the
matter.  If any portion of the Escrow Funds is at any time attached, garnished
or levied upon under any court order, or in case the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court order, or in any case any order judgment or decree shall
be made or entered by any court affecting such property or any part thereof,
then and in any such event, Escrow Agent is authorized, in its sole discretion,
to rely upon and comply with any such order, writ judgment or decree which it is
advised by legal counsel selected by it, binding upon it, without the need for
appeal or other action; and if Escrow Agent complies with any such order, writ,
judgment or decree, it shall not be liable to any of the parties hereto or to
any other person or entity by reason of such compliance even though such order,
writ judgment or decree may be subsequently reversed, modified, annulled, set
aside or vacated.
 
c. Escrow Agent holds Company and Buyers harmless and indemnifies them for any
claims, losses, charges, expenses, fines, or penalties, including, but not
limited to, the reasonable attorneys fees and costs incurred, which may arise
related to acts or omissions which are caused directly by Escrow Agent's gross
negligence and intentional misconduct related to Escrow Agent's services under
this Escrow Agreement.
 
11. Indemnification of Escrow Agent.  From and at all times after the date of
this Agreement, the Company and the Buyers, jointly and severally, shall, to the
fullest extent permitted by law and to the extent provided herein, indemnify and
hold harmless Escrow Agent and each director, officer, employee, attorney, agent
and affiliate of Escrow Agent (collectively, the “Indemnified Parties”) against
any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including
without limitation reasonable attorney’s fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action, or proceeding
(including any inquiry or investigation) by any person, including without
limitation the parties to this Agreement, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any person under any
statute or regulation, including, but not limited to, any federal or state
securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or failure of performance of this Agreement or any transaction
contemplated herein, whether or not any such Indemnified Party is a party to any
such action or proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted from the
gross negligence or willful misconduct of such Indemnified Party.  If any such
action or claim shall be brought or asserted against any Indemnified Party, such
Indemnified Party shall promptly notify the Company and the Buyers hereunder in
writing, and the Buyers and the Company shall assume the defense thereof,
including the employment of counsel and the payment of all expenses.  Such
Indemnified Party shall, in its sole discretion, have the right to employ
separate counsel (who may be selected by such Indemnified Party in its sole
discretion) in any such action and to participate and to participate in the
defense thereof, and the fees and expenses of such counsel shall be paid by such
Indemnified Party, except that the Buyers and/or the Company shall be required
to pay such fees and expense if (a) the Buyers or the Company agree to pay such
fees and expenses, or (b) the Buyers and/or the Company shall fail to assume the
defense of such action or proceeding or shall fail, in the sole discretion of
such Indemnified Party, to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding, (c) the Buyers and the
Company are  the plaintiff in any such action or proceeding or (d) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both the Indemnified Party, the Company and/or the
Buyers and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Buyers.  The Buyers and the
Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing.  All such fees and
expenses payable by the Company and/or the Buyers pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim.  The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of Escrow Agent.
 
The parties agree that neither payment by the Company or the Buyers of any claim
by Escrow Agent for indemnification hereunder shall impair, limit, modify, or
affect, as between the Buyers and the Company, the respective rights and
obligations of Buyers, on the one hand, and the Company, on the other hand.
 
12. Expenses of Escrow Agent.  Except as set forth in Section 11 the Company
shall reimburse Escrow Agent for all of its reasonable out-of-pocket expenses,
including reasonable attorney’s fees, telephone and facsimile transmission
costs, postage (including express mail and overnight delivery charges), copying
charges and the like.  All of the compensation and reimbursement obligations set
forth in this Section shall be payable by the Company, upon demand by Escrow
Agent.  The obligations of the Company under this Section shall survive any
termination of this Agreement and the resignation or removal of Escrow Agent.
 
13. Transaction Fees and Expenses.
 
(i) Each of the Company and the Buyers shall pay all costs and expenses incurred
by such party in connection with the negotiation, investigation, preparation,
execution and delivery of this Agreement the Transaction Documents and any other
documents relating to this transaction.
 
(ii) The Company has agreed to pay a legal and documentation review fee to JPF
Securities Law, LLC of Twenty Thousand Dollars ($20,000) of which shall be paid
directly out of the proceeds of the Closing out of the US$ Account as set forth
above.
 
(iii) The Company has agreed to pay a Due Diligence Fee to JPF Securities Law,
LLC of Five Thousand Dollars ($5,000), of which shall be paid directly out of
the proceeds of the Closing out of the US$ Account as set forth above.
 
14. Warranties.
 
a. The Buyers makes the following representations and warranties to Escrow
Agent:
 
(i) The Buyers has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.
 
(ii) This Agreement has been duly approved by all necessary action of the
Buyers, including any necessary approval of the limited partner of the Buyers or
necessary corporate approval, as applicable, has been executed by duly
authorized officers of the Buyers, enforceable in accordance with its terms.
 
(iii) The execution, delivery, and performance of the Buyers of this Agreement
will not violate, conflict with, or cause a default under any agreement of
limited partnership of Buyers or the certificate of incorporation or bylaws of
the Buyers (as applicable), any applicable law or regulation, any court order or
administrative ruling or degree to which the Buyers is a party or any of its
property is subject, or any agreement, contract, indenture, or other binding
arrangement.
 
(iv) Mr. Zhuang, Jinghua and Ms. Shi, Quanling have been duly appointed to act
as the representative of the Buyers hereunder and has full power and authority
to execute, deliver, and perform this Escrow Agreement, to execute and deliver
any Joint Written Direction, to amend, modify, or waive any provision of this
Agreement, and to take any and all other actions as the Buyers’ representative
under this Agreement, all without further consent or direction form, or notice
to, the Buyers or any other party.
 
(v) No party other than the parties hereto and the Buyers have, or shall have,
any lien, claim or security interest in the Escrow Funds or any part
thereof.  No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.
 
(vi) All of the representations and warranties of the Buyers contained herein
are true and complete as of the date hereof and will be true and complete at the
time of any disbursement from the Escrow Funds.
 
b. The Company makes the following representations and warranties to the Escrow
Agent:
 
(i) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Florida and has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.
 
(ii) This Agreement has been duly approved by all necessary corporate action of
the Company, including any necessary shareholder approval, has been executed by
duly authorized officers of the Company, enforceable in accordance with its
terms.
 
(iii) The execution, delivery, and performance by the Company of this Agreement
is in accordance with the Subsidiary Loan Agreement and will not violate,
conflict with, or cause a default under the certificate of incorporation or
bylaws of the Company, any applicable law or regulation, any court order or
administrative ruling or decree to which the Company is a party or any of its
property is subject, or any agreement, contract, indenture, or other binding
arrangement, including without limitation to the Subsidiary Loan Agreement, to
which the Company is a party.
 
(iv) Liu Rui Sheng has been duly appointed to act as the representative of the
Company hereunder and has full power and authority to execute, deliver, and
perform this Agreement, to execute and deliver any Joint Written Direction, to
amend, modify or waive any provision of this Agreement and to take all other
actions as the Company’s Representative under this Agreement, all without
further consent or direction from, or notice to, the Company or any other party.
 
(v) No party other than the parties hereto and the Buyers have, or shall have,
any lien, claim or security interest in the Escrow Funds or any part
thereof.  No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.
 
(vi) All of the representations and warranties of the Company contained herein
are true and complete as of the date hereof and will be true and complete at the
time of any disbursement from the Escrow Funds.
 
15. Consent to Jurisdiction and Venue.  In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the Southern District of Florida shall have the sole and exclusive jurisdiction
over any such proceeding.  If all such courts lack federal subject matter
jurisdiction, the parties agree that the State Courts of Florida located in
Broward County shall have sole and exclusive jurisdiction.  Any of these courts
shall be proper venue for any such lawsuit or judicial proceeding and the
parties hereto waive any objection to such venue.  The parties hereto consent to
and agree to submit to the jurisdiction of any of the courts specified herein
and agree to accept the service of process to vest personal jurisdiction over
them in any of these courts.
 
16. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been validly served, given or delivered five (5)
days after deposit in the United States mails, by certified mail with return
receipt requested and postage prepaid, when delivered personally, one (1) day
delivered to any overnight courier, or when transmitted by facsimile
transmission and upon confirmation of receipt and addressed to the party to be
notified as follows:
 
If to Buyers, to:                                 Shi, Quanling
 
Suite 2401, 24th Floor, China Insurance Group Building, 141 Des Voeux Road
Central, HongKong

 
Telephone: 00852 21160965

 
Fax: 00852 22973635

 
                                                            Zhuang, Jinghua
 
Rm 302, No 17 Zhu Yun Jing

                                                            Tong Tai Road,
Guangzhou, China
 
Telephone: 0086 13662378000





If to Escrow Agent, to:                     Greentree Financial Group, Inc.
7951 S.W. 6th Street, Suite 216
Plantation, FL 33324
Attention: R. Chris Cottone
Telephone: (954) 424-2345
Facsimile: (954) 424-4420


If to the Company, to:                       Decor Products International, Inc.
No. 6 Economic Zone, Wushaliwu, Chang’an Town
                                                            Dongguan, Guangdong
Province, China
                                                            Attention:  Mr. Liu,
Ruisheng, President
                                                         
  Telephone  0769-85533948
                                                            Facsimile:


With a copy to:                                  Jared P. Febbroriello, Esq.
LL.M. 
JPF Securities Law, LLC
19720 Jetton Road
3rd Floor
Cornelius, NC 28031
Telephone: (704) 897-8334
Facsimile:  (704) 897-8349


Or to such other address as each party may designate for itself by like notice.
 
17. Amendments or Waiver.  This Agreement may be changed, waived, discharged or
terminated only by a writing signed by the parties hereto.  No delay or omission
by any party in exercising any right with respect hereto shall operate as
waiver.  A waiver on any one occasion shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.
 
18. Severability.  To the extent any provision of this Agreement is prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition, or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
19. Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Florida without giving effect
to the conflict of laws principles thereof.
 
20. Entire Agreement.  This Agreement constitutes the entire Agreement between
the parties relating to the holding, investment, and disbursement of the Escrow
Funds and sets forth in their entirety the obligations and duties of the Escrow
Agent with respect to the Escrow Funds.
 
21. Binding Effect.  All of the terms of this Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
respective heirs, successors and assigns of the Buyers, the Company, or the
Escrow Agent.
 
22. Execution of Counterparts.  This Agreement and any Joint Written Direction
may be executed in counter parts, which when so executed shall constitute one
and same agreement or direction.
 
23. Termination.  Upon the first to occur of the disbursement of all amounts in
the Escrow Funds pursuant to Joint Written Directions or the disbursement of all
amounts in the Escrow Funds into court pursuant to Section 7 hereof, this
Agreement shall terminate and Escrow Agent shall have no further obligation or
liability whatsoever with respect to this Agreement or the Escrow Funds.
 
IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year above set forth.


DECOR PRODUCTS INTERNATIONAL, INC.


By: /s/ Liu, Ruisheng
Name: Liu, Ruisheng
Title:   President




BUYERS


By: /s/ Shi, Quanling                                           
Name:  Shi, Quanling






By: /s/ Zhuang, Jinghua
Name:  Zhuang, Jinghua




GREENTREE FINANCIAL GROUP, INC.


By: /s/ R. Chris Cottone
Name: R. Chris Cottone
Title:   Vice-President


 










EXHIBIT A


 
DEBT TO BE SETTLED
 
 


 
On June 1, 2009, CHDITN signed a Promissory Note with Precursor Management, Inc.
(“Precursor”), stating that CHDITN promises to pay to the order of Precursor the
sum of Forty Thousand Six Hundred Fifty Dollars ($40,650), representing a
principal amount of $40,000  plus interest of $650, or approximately 6.5%
interest per annum, payable on September 30, 2009.  On July 23, 2009, MUBM
signed a written Guaranty, guaranteeing the payment of the $40,650 Promissory
Note dated June 1, 2009 within 365 days.
 
On June 1, 2009, CHDITN signed a second Promissory Note with Precursor stating
that CHDITN promises to pay to the order of Precursor the sum of Forty Thousand
Six Hundred Fifty Dollars ($40,650), representing a principal amount of $40,000 
plus interest of $650, or approximately 6.5% interest per annum, payable on
September 30, 2009.  On July 23, 2009, MUBM signed a written Guaranty,
guaranteeing the payment of the $40,650 Promissory Note dated June 1, 2009
within 365 days.
 
On June 1, 2009, CHDITN signed a third Promissory Note with Precursor stating
that CHDITN promises to pay to the order of Precursor the sum of Sixty Thousand
Nine Hundred and Seventy Five Dollars ($60,975), representing a principal amount
of $60,000  plus interest of $975, or approximately 6.5% interest per annum,
payable on September 30, 2009.  On July 23, 2009, MUBM signed a written
Guaranty, guaranteeing the payment of the $40,650 Promissory Note dated June 1,
2009 within 365 days.
 
On June 1, 2009, CHDITN signed a third Promissory Note with Precursor stating
that CHDITN promises to pay to the order of Precursor the sum of Five Hundred
and Seventy Four Thousand, One Hundred and Eighty One Dollars ($574,181),
representing a principal amount of $565,000 plus interest of $9,181, or
approximately 6.5% interest per annum, payable on September 30, 2009.  In the
event of default, the sum of $574,181 shall be immediately due to Precursor
along with a default penalty in the amount of $35,000. On July 23, 2009, MUBM
signed a written Guaranty, guaranteeing the payment of the $565,000 Promissory
Note dated June 1, 2009 within 265 days. Décor Products International, Inc. also
entered into a Stock Pledge Agreement stating that 3,000,000 shares of MUBM
common stock (beneficially owned by Man Kwai Ming) shall be pledged as
collateral for the $574,181 Promissory Note with Precursor.
 


 
 


 

